\00*-l&                  E COPY




CCA #       13-14-00175-CR                            OFFENSE:     Capital Murder

STYLE:      Manuel Pena v. The State of Texas         COUNTY:      Cameron


TRIAL COURT:              107th District Court                                                  MOTION

TRIAL COURTS:             2009-CR-1438-A                  FOR REHEARING IS:
TRIAL COURT JUDGE:        Hon. Benjamin Euresti Jr.       DATE: June 25, 2015
DISPOSITION: Affirmed                                     JUDGE: Gina M. Benavides

DATE:

JUSTICE:              L                  PC     S
PUBLISH:                               DNP:


CLK RECORD:                   x                           SUPP CLK RECORD

RPT RECORD:                   x                           SUPP RPT RECORD

STATE BR:                       x                         SUPP BR

APP BR:                         x                         PROSE BR




                                IN THE COURT OF CRIMINAL APPEALS


                                                         CCA#             \OQ*t'lf
           PRO S£                   Petition               Disposition:

FOR DISCRETIONARY REVIEW IN CCA IS:                        DATE:


    K^t^                                                  JUDGE:

DATE: _ f//0t//SLdir                                       SIGNED:.                       PC:

JUDGE:           iuSi^*^=~                                 PUBLISH:                      DNP:




                   MOTION FOR REHEARING IN                 MOTION FOR STAY OF MANDATE IS:

CCA IS:.                   ON                                                       ON

JUDGE:                                                    JUDGE: